IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                  AT KNOXVILLE

                        STATE OF TENNESSEE v. GARY L. HANEY

                  Direct Appeal from the Circuit Court for Jefferson County
                           No. 6260 Ben W. Hooper, II, Judge



                            No. E1999-00552-CCA-R3-CD - Decided
                                        May 8, 2000


        Defendant Gary Haney was convicted of aggravated robbery by a jury in the Jefferson
County Circuit Court. After a sentencing hearing, the trial court sentenced Defendant as a Range
II multiple offender to a term of twenty years in the Tennessee Department of Correction, to be
served consecutively to a sentence previously imposed in another case. Defendant challenges his
conviction and his sentence, raising the following issues: (1) whether the trial court erred when it
denied a motion for a continuance; (2) whether the trial court erred when it failed to suppress the
victim’s in-court identification of Defendant; (3) whether the trial court erred when it failed to
suppress evidence that the victim identified Defendant during a photographic lineup; (4) whether the
charge against Defendant should have been dismissed because there was a material variance between
the indictment and the proof at trial; (5) whether the same proof can be used to establish an element
of robbery and to enhance a conviction for robbery to one for aggravated robbery; (6) whether the
evidence is sufficient to support Defendant’s conviction; (7) whether the trial court erred when it
failed to grant a motion for judgment of acquittal; (8) whether the trial court erred when it failed to
declare a mistrial because of prosecutorial misconduct; (9) whether the trial court erred when it
refused to let the jury rehear recorded trial testimony; (10) whether the trial court erred when it
instructed the jury about criminal responsibility; (11) whether the trial court erred when it
determined the length of Defendant’s sentence; and (12) whether the trial court erred when it
imposed consecutive sentencing. After a review of the record, we affirm the judgment of the trial
court.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

WOODALL , J., delivered the opinion of the court. WITT, J. filed a concurring in results only opinion,
in which RILEY, J. joined.

James D. Hutchins, Dandridge, Tennessee, Counsel for Appellant, Gary L. Haney at trial and on
appeal, and W. Keith Repass, Dandridge, Tennessee, Counsel for Appellant, Gary L. Haney on
appeal only.

Paul G. Summers, Attorney General and Reporter, Elizabeth B. Marney, Assistant Attorney General,
Al C. Schmutzer, Jr., District Attorney General, and Charles Murphy, Assistant District Attorney
General, for the appellee, State of Tennessee.
                                            OPINION

                                            I. FACTS

        Kathy Shoun testified that on July 20, 1997, she was working at the Fastop #4 in White Pine,
Tennessee. At approximately 2:10 p.m., Defendant entered the store and asked Shoun if she was
alone. When Shoun responded that she was, Defendant pulled a gun out of his shorts, pointed it at
Shoun, cocked it, and ordered Shoun to give him money. Shoun then opened the cash register and
Defendant took approximately $364.00. While this was occurring, Walter Lee Allen entered the
store, but Defendant never looked at or spoke to Allen.

         Shoun testified that at this point, Defendant demanded that she give him her billfold.
Defendant then took Shoun’s billfold that contained some food stamps worth $102.00 as well as
some personal items. Shortly thereafter, Defendant ordered Shoun to walk to the back of the store
to an area with no windows. This caused Shoun to become frightened that Defendant was going to
kill her.

       Shoun testified that a few days after the robbery, she identified both Defendant and Allen in
a photographic lineup.

       Chief Dean Smith of the White Pine Police Department testified that on July 21, 1997, Shoun
viewed some photographic lineups. When Shoun viewed the first lineup that contained computer
enhanced photographs that were the size of postage stamps, Shoun could not identify any of the
photographs. When Shoun subsequently viewed two lineups that contained Polaroid photographs,
she identified Defendant and Allen without any trouble.

       Chief Smith testified that the robbery was reported to the police department at 2:48 p.m.

       Patricia Haney, Defendant’s mother, testified that Defendant left her home sometime between
2:00 and 2:30 p.m. on Sunday July 20, 1997. Ms. Haney subsequently saw Defendant jet-skiing at
a nearby lake at approximately 4:00 p.m.

       Ms. Haney testified that Defendant had also been at the lake on the two Sundays before July
20, 1997.

        Eric Carter, Defendant’s cousin, testified that he was with Defendant at a lake on a Sunday
in July of 1997. Although he was not certain, Carter believed that it was July 20, 1997.


                             II. DENIAL OF A CONTINUANCE

        Defendant contends that the trial court erred when it denied his motion for a continuance so
that he could serve an alibi witness with a subpoena to appear at trial. We disagree.


                                                -2-
          The record indicates that on the day of trial, Defendant made an oral motion for a
continuance so that he could have an alibi witness served with a subpoena. The trial court denied
the motion because it was not in writing and it was not accompanied by an affidavit. Later that same
day, Defendant filed a written motion for a continuance accompanied by an affidavit which stated
that five unsuccessful attempts had been made to serve a subpoena on Nancy Leatherwood, who was
needed to provide alibi testimony for Defendant. This written motion was denied; however, the trial
court issued a capias in an attempt to obtain Leatherwood’s attendance at trial.

        During the hearing on a motion for a new trial, Defendant filed a written statement from
Leatherwood that was given three days after the trial in this case. In the statement, Leatherwood
stated that on a Sunday in July of 1997 that she could not identify by date, she was with Defendant
and some other individuals at a lake from approximately 2:00 p.m. to 8:00 p.m. Leatherwood also
stated that at approximately 5:00 p.m., Defendant left the lake and was gone for a short period. In
addition, Leatherwood stated that she did not appear for court because she was afraid of Defendant’s
brother and she was staying in a motel.

        The Tennessee Supreme Court has stated that “[a] motion for a continuance is addressed to
the sound discretion of the trial judge and his ruling on the motion will not be disturbed in the
absence of an abuse of discretion to the prejudice of the defendant.” State v. Hines, 919 S.W.2d 573,
579 (Tenn. 1995). “An abuse of discretion is demonstrated by showing that the failure to grant a
continuance denied defendant a fair trial or that it could be reasonably concluded that a different
result would have followed had the continuance been granted.” Id. In addition, this Court has
stated:
        When requesting a continuance to accommodate a missing witness, the grounds must be set
        out in an affidavit which alleges (a) the substance of the facts the defendant expects to prove
        through the unavailable witness; (b) sufficient facts to establish the relevance and materiality
        of the testimony; (c) the admissibility of the testimony, if the witness was available; (d) the
        non-cumulative nature of the testimony; (e) the witness’ availability at a later date; and (f)
        due diligence in attempting to obtain the presence of the witness. Failure to file the motion
        in proper form may be a ground for denial.
State v. Zirkle, 910 S.W.2d 874, 884 (Tenn. Crim. App. 1995) (citations omitted).

       Initially, we note that the affidavit filed in support of the written motion for a continuance
did not contain all of the required information and the trial court would have been justified in
denying the motion on that ground alone. See id. Nevertheless, we will address the merits of the
issue.

        We conclude that the trial court did not abuse its discretion when it denied the motion for a
continuance. First, any testimony from Leatherwood would have done little to further an alibi
defense. It appears from Leatherwood’s brief statement that any testimony she could have provided
would have added nothing to the alibi testimony provided by Carter and Ms. Haney and thus,
Leatherwood’s testimony would have been cumulative evidence. Further, Leatherwood was unable
to even state that she had seen Defendant on the date of the offense and rather, her statement begins
with the assertion that “Back in July of 1997, [I] don’t remember the date but it was on a Sunday.

                                                  -3-
. . .” Second, there is no indication that if a continuance had been granted, Leatherwood would have
appeared for trial. Defense counsel admitted during the hearing on the motion for a new trial that
Leatherwood had previously been served with a subpoena and she had failed to appear for the
original trial date. In fact, defense counsel stated that the reason the trial had previously been
continued was because Leatherwood had failed to appear. Further, defense counsel stated that
Leatherwood had told her mother that she would not appear for trial, and defense counsel believed
that the reason Leatherwood could not be located to be served with a subpoena for the second trial
date was because she was trying to avoid the subpoena. Indeed, Leatherwood’s statement indicates
that she had been hiding in a motel room so that she would not have to appear in court and encounter
Defendant’s brother.

        In short, Defendant has failed to establish that the trial court’s failure to grant a continuance
denied him a fair trial or that it can be reasonably concluded that a different result would have
followed had the continuance been granted. Thus, we conclude that the trial court did not abuse its
discretion when it denied the motion for a continuance. Defendant is not entitled to relief on this
issue.

                    III. IN-COURT IDENTIFICATION BY THE VICTIM

        Defendant contends that the trial court erred when it refused to suppress the in-court
identification of him made by Shoun. Specifically, Defendant argues that the identification should
have been suppressed because it was the product of impermissibly suggestive identification
procedures. We disagree.

         “To be admissible as evidence, an identification must not have been conducted in such an
impermissibly suggestive manner as to create a substantial likelihood of irreparable
misidentification.” State v. Cribbs, 967 S.W.2d 773, 794 (Tenn. 1998). However, “a reliable
identification procedure, even though suggestive, will not negate an identification of the defendant.”
Id. (citing Neil v. Biggers, 409 U.S. 188, 93 S.Ct. 375, 34 L.Ed.2d 401 (1972)). When determining
whether an identification procedure was too suggestive to be reliable, the court analyzes the
following factors:
         (1) the opportunity of the witness to view the criminal at the time of the offense;
         (2) the witness’ degree of attention;
         (3) the accuracy of the witness’ prior description of the individual;
         (4) the level of certainty demonstrated by the witness at the confrontation; and
         (5) the time between the crime and the confrontation.
Cribbs, 967 S.W.2d at 794 (citing Neil, 409 U.S. at 199, 93 S.Ct. at 382).

       Defendant claims that the identification procedures in this case were impermissibly
suggestive because the trial court required Defendant to stand during jury selection while Shoun was
present and the trial court required Defendant to stand while Shoun identified him in court.

        As for Defendant’s claim that it was improper to have him stand during jury selection, we
note that the record in this case does not contain a transcript of the voir dire proceedings. Thus, we

                                                  -4-
have no way of determining whether the voir dire procedure was improper in any manner. It is the
duty of the party seeking appellate review to prepare a record which conveys a fair, accurate and
complete account of what transpired with respect to the issues raised by the party. State v. Ballard,
855 S.W.2d 557, 560–61 (Tenn. 1993). When the record is incomplete, and does not contain a
transcript of the proceedings relevant to an issue presented for review, this Court is precluded from
considering the issue. State v. Matthews, 805 S.W.2d 776, 784 (Tenn. Crim. App. 1990).

        As for Defendant’s second claim, we note that the record does not support his assertion that
Shoun was only able to make an in-court identification of him after the trial court ordered him to
stand. The record indicates that when the prosecutor asked Shoun whether she could see the robbers
in the courtroom, Shoun replied, “Right over there.” The prosecutor then asked the trial court to
have Defendant and Allen stand so that Shoun could identify the man who held the gun and the man
who merely stood by the door. Although it is not entirely clear, Defendant and Allen apparently did
stand up at that point. Shoun then testified that Defendant was the man who held the gun and Allen
was the man who stood by the door.

        We conclude that even assuming arguendo that having Defendant stand during voir dire and
during trial was suggestive, it was not too suggestive to be unreliable under the standard of Cribbs.
First, Shoun identified Defendant in a photographic lineup only one day after the robbery—long
before she observed Defendant stand on the day of trial. Indeed, Chief Smith testified that Shoun
was able to identify Defendant’s picture in a photographic lineup “with no trouble, no doubt.” In
addition, the record indicates that Shoun was able to look closely at Defendant’s face when he
approached her and asked whether she was alone. Further, Shoun was absolutely emphatic in her
identification of Defendant. In fact, when Shoun made her in-court identification of Defendant and
Allen, she stated,
        And these two men here—I will never forget you two as long as I live, never forget you.
        Never, never. There is no way that I could possibly ever forget you two; there’s no way in
        the sight of God I could ever forget your two faces as long as I live.
Under these circumstances, we conclude that the identification procedures were not so impermissibly
suggestive that Shoun’s identification of Defendant is unreliable. Defendant is not entitled to relief
on this issue.




                                IV. PHOTOGRAPHIC LINEUP

        Defendant contends that the trial court erred when it admitted evidence that Shoun had
identified him in a photographic lineup. Specifically, Defendant argues that because there was no
testimony about how his photograph came to be included in the array that was viewed by Shoun, the
jury had to assume that his photograph was included in the array because he had a prior history of
criminal conduct. We disagree.



                                                 -5-
         Defendant has cited no authority for his proposition that the jury must be informed about the
manner in which an accused’s photograph was selected and placed in a photographic lineup, and we
reject it. Further, Defendant’s position on appeal contrasts with his position at trial. The record
indicates that before trial, defense counsel strenuously argued that the jury should not be informed
about how the photographs were obtained.

         Moreover, Defendant’s theory that the jury had to assume that his photograph was included
in the lineup because he had a prior criminal record is pure speculation that is not supported by one
scintilla of evidence from the record. This Court will not reverse Defendant’s conviction based on
nothing more than pure speculation. Defendant is not entitled to relief on this issue.

                                          V. VARIANCE

        Defendant contends that the trial court should have dismissed the charge against him at the
close of the proof because there was a material variance between the indictment and the evidence
introduced at trial. We disagree.

        Under Tennessee law, robbery is the “intentional or knowing theft of property from the
person of another by violence or putting the person in fear.” Tenn. Code Ann. § 39-13-401(a)
(1997). In addition robbery becomes aggravated when, as in this case, the robbery is accomplished
with a deadly weapon. Tenn. Code Ann. § 39-13-402(a)(1) (1997). The indictment in this case
alleges that Defendant:
        did unlawfully, feloniously, intentionally and knowingly obtain property, to wit: U.S.
        monies, food stamps, and personal property from the person of Kathy Shoun, by violence
        and accomplished with a deadly weapon, to wit: a gun, with the intent to deprive said Kathy
        Shoun of the property and without her effective consent in violation of Tenn. Code Ann. §
        39-13-402.
Defendant contends that because the indictment alleged that he took property “by violence” and the
proof established that he took property by placing Shoun in fear, there is a material variance between
the indictment and the proof. Specifically, Defendant argues that the State failed to prove that he
took the property from Shoun “by violence” because there was no proof that he ever made physical
contact with Shoun.

       We acknowledge that a panel of this Court recently addressed this precise issue in an appeal
brought by the co-defendant in this case and held that there was no proof that Defendant used
violence in the robbery of Shoun. State v. Walter Lee Allen, No. 03C01-9807-CC-00257, 2000 WL
276840, at *4 (Tenn. Crim. App., Knoxville, March 15, 2000). We respectfully disagree with the
decision of the panel in Walter Lee Allen that Defendant’s conduct did not amount to “violence”
under the relevant statute.

       The Tennessee Supreme Court recently analyzed the meaning of “violence” as used in the
robbery statutes in State v.Tony Fitz, --- S.W.3d---, No. W1997-00186-SC-R11-CD, slip op. at 3–5
(Tenn. April 10, 2000). The supreme court began its analysis by noting that “violence” is not
defined in the statutes. The supreme court then turned to other sources and noted that

                                                 -6-
         According to Black’s Law Dictionary, “violence” is defined as: “[u]njust or unwarranted
         exercise of force . . . [p]hysical force unlawfully exercised; abuse of force . . . [t]he exertion
         of any physical force so as to injure, damage or abuse.” Id. at 1570. Similarly, Webster’s
         defines violence as “exertion of any physical force so as to injure or abuse.” Webster’s Third
         New International Dictionary of the English Language – Unabridged 2554 (1993).
Fitz, slip op. at 3. The supreme court then held that as used in the robbery statutes, “violence” is
defined as “physical force unlawfully exercised so as to damage, injure or abuse.” Id., slip op. at 5.
The supreme court also held that the element of violence had been established in that case because
the proof showed that “[w]hen the clerk opened the cash register, Fitz shoved the clerk with both
hands in an ‘aggressive manner,’ knocking the clerk backward into a cigarette display. Fitz then
grabbed cash from the register and fled. Although the clerk was not hurt, he was stunned and
afraid.” Id.

        In this case, Shoun testified that after Defendant entered the store, he pulled a gun out of his
shorts, pointed it at her, cocked it, ordered her to give him money, took approximately $364.00 from
the cash register, demanded that she give him her billfold, and took the billfold that contained some
food stamps worth $102.00 as well as some personal items. Shoun testified that at this point,
Defendant “told me to walk to the back side where there wasn’t no windows, and at that time that’s
when I just knew he was going to kill me at that time.” Although Shoun did not expressly testify
that Defendant continued to point the gun at her while she walked to the back of the store, it can
clearly be inferred that he did. In addition, it is clear that Defendant ordered Shoun to the back of
the store in order to facilitate his escape from the scene of the offense.

        We conclude that under the unique facts of this case noted above, Defendant’s conduct
constituted “violence” as defined in Fitz in that it was “physical force unlawfully exercised so as to
damage, injure or abuse.” Defendant’s conduct of ordering Shoun to a windowless part of the store
at gunpoint was no less “violent” than the conduct in Fitz where the offender merely pushed a clerk
backward.

        We do not agree with Defendant that his conduct did not amount to “violence” simply
because there was no proof that he ever physically touched Shoun. Significantly, the supreme court
never stated in Fitz that proof of “violence” could only be established by proof of physical contact
between the offender and the victim. Moreover, it makes no logical sense to conclude that the
element of “violence” would have been established if Defendant had directed Shoun to the back of
the store by pressing his hand or the gun against her body, and also conclude that the element of
“violence” was not established simply because Defendant did not touch Shoun’s body when he
caused her to fear for her life by ordering her to the windowless part of the store at gunpoint.
Defendant’s conduct would have been no more damaging, injurious, or abusive if he had come into
slight contact with Shoun’s body during his criminal misconduct. Surely, if pushing a clerk away
from a cash register is “violence,” then pointing a gun at a clerk and ordering her to move from one
area of a store to another must also be “violence.”

       Although we have concluded that Defendant’s conduct did amount to “violence,” we note
with some concern the State’s failure to include an allegation in the indictment that Defendant

                                                   -7-
committed the aggravated robbery by placing Shoun “in fear.” As previously stated, robbery can
be established either by showing the use of violence or by showing that the victim was placed in fear.
See Tenn. Code Ann. § 39-13-402(a)(1) (1997). There should have been no question that the State
would be able to establish the element of “fear” in this case. We are at a loss to understand the
State’s decision to risk an acquittal or a reversal of Defendant’s conviction by failing to allege the
element of fear in the indictment.

         In short, we conclude that the State did establish the element of “violence” under the unique
facts of this case. Therefore, there was no variance between the indictment and the proof introduced
during trial. Defendant is not entitled to relief on this issue.

                   VI. USE OF THE SAME EVIDENCE TO ESTABLISH
                    BOTH ROBBERY AND AGGRAVATED ROBBERY

       Defendant contends that his use of a gun cannot be used both to establish an element of
robbery (violence or fear) and then also be used to enhance his conviction from robbery to
aggravated robbery. We disagree.

         Defendant has cited no relevant authority for his unique proposition, and we reject it. Indeed,
Defendant’s argument is contrary to the express terms of the relevant statutes. Tennessee Code
Annotated section 39-13-401 provides that robbery is the “intentional or knowing theft of property
from the person of another by violence or putting the person in fear.” Tenn. Code Ann. §
39-13-401(a) (1997). Section 39-13-402 provides that aggravated robbery “is robbery as defined
in § 39-13-401: [a]ccomplished with a deadly weapon.” Tenn. Code Ann. § 39-13-402(a)(1) (1997).
Clearly, under the express terms of these statutes, aggravated robbery is nothing more than robbery
that is committed with a deadly weapon—no proof of additional violence or fear over and above that
necessary to establish the robbery itself is required to establish aggravated robbery. Defendant is
not entitled to relief on this issue.

                           VII. SUFFICIENCY OF THE EVIDENCE

       Defendant contends that the evidence was insufficient to support his conviction for
aggravated robbery. We disagree.

        Where the sufficiency of the evidence is contested on appeal, the relevant question for the
reviewing court is whether any rational trier of fact could have found the accused guilty of every
element of the offense beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct.
2781, 2789, 61 L.Ed.2d 560, 573 (1979). In determining the sufficiency of the evidence, this Court
does not reweigh or reevaluate the evidence. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978).
Nor may this Court substitute its inferences for those drawn by the trier of fact from circumstantial
evidence. Liakas v. State, 199 Tenn. 298, 305, 286 S.W.2d 856, 859 (1956). To the contrary, this
Court is required to afford the State the strongest legitimate view of the evidence contained in the
record as well as all reasonable and legitimate inferences which may be drawn from the evidence.
State v. Tuttle, 914 S.W.2d 926, 932 (Tenn. Crim. App.1995). Since a verdict of guilt removes the

                                                  -8-
presumption of a defendant’s innocence and replaces it with a presumption of guilt, the defendant
has the burden of proof on the sufficiency of the evidence at the appellate level. State v. Tuggle, 639
S.W.2d 913, 914 (Tenn. 1982).

       As previously stated, robbery is the “intentional or knowing theft of property from the person
of another by violence or putting the person in fear,” Tenn. Code Ann. § 39-13-401(a) (1997), and
aggravated robbery is robbery accomplished with a deadly weapon. Tenn. Code Ann. §
39-13-402(a)(1) (1997).

        We conclude that when the evidence is viewed in the light most favorable to the State, as it
must be, a rational jury could find beyond a reasonable doubt that Defendant committed the offense
of aggravated robbery. Shoun testified that on July 20, 1997, Defendant entered the store, pointed
a gun at her, cocked the gun, demanded money from the register, took $364.00, demanded that she
give him her billfold, took food stamps worth $102.00 and other personal items, forced her to the
back of the store at gunpoint, and then left the store. This evidence unquestionably entitled a rational
jury to find beyond a reasonable doubt that Defendant used a deadly weapon to intentionally take
property from Shoun by violence and thus, Defendant was guilty of aggravated robbery.

        Essentially, Defendant argues that the above evidence was insufficient because Shoun’s
testimony that he was one of the robbers was simply not believable and because he presented strong
alibi evidence that proved that he could not have committed the aggravated robbery. However,
“[t]he credibility of the witnesses, the weight to be given their testimony, and the reconciliation of
conflicts in the evidence are matters entrusted exclusively to the jury as the triers of fact.” Cribbs,
967 S.W.2d at 793. The jury obviously believed Shoun’s testimony and rejected the alibi testimony
from Carter and Ms. Haney.

        In this case, Defendant essentially asks us to reconsider the evidence and substitute a verdict
of not guilty in place of the verdict found by the jury. That is not our function. Instead, we conclude
that a rational jury could have found beyond a reasonable doubt that Defendant committed the
offense of aggravated robbery. See Tenn. R. App. P. 13(e). Defendant is not entitled to relief on this
issue.


                     VIII. MOTION FOR JUDGMENT OF ACQUITTAL

       Defendant contends that the trial court erred when it refused to grant his motion for judgment
of acquittal. We disagree.

       Rule 29(a) of the Tennessee Rules of Criminal Procedure provides, in relevant part, “[t]he
court on motion of a defendant . . . shall order the entry of judgment of acquittal of one or more
offenses charged in the indictment . . . if the evidence is insufficient to sustain a conviction of such
offense or offenses.” Tenn. R. Crim. P. 29(a). “When the trial court is presented with a motion for
judgment of acquittal, the only concern is the legal sufficiency, as opposed to the weight, of the
evidence.” State v. Blanton, 926 S.W.2d 953, 957 (Tenn. Crim. App.1996) (citation omitted). “To

                                                  -9-
determine whether the evidence is insufficient to sustain the conviction, the trial court must consider
the evidence introduced by both parties, disregard any evidence introduced by the accused that
conflicts with the evidence adduced by the State, and afford the State the strongest legitimate view
of the evidence, including all reasonable inferences which may be drawn from the evidence.” Id.
at 957–58 (citation and internal quotations omitted).

        Defendant argues that the trial court should have granted his motion for judgment of acquittal
because the indictment charged him with taking property “by violence” and the State failed to prove
that he used violence against Shoun. For the same reasons we rejected this argument in Part V,
supra, we reject here. As discussed in Part VII, supra, the evidence in this case was clearly sufficient
to support Defendant’s conviction. Thus, we conclude that the trial court properly denied the motion
for judgment of acquittal. Defendant is not entitled to relief on this issue.

                            IX. PROSECUTORIAL MISCONDUCT

       Defendant contends that the trial court erred when it refused to grant a mistrial because the
prosecutor committed misconduct during his closing argument. We disagree.

        The record indicates that the prosecutor made the following statement during his closing
argument:
        And [the defense has] impressed upon you how important this trial is. It certainly is
        important. It’s important to both these defendants, but it’s important to the victim in this
        case as well. It is important to every citizen in Jefferson County because there’s no
        difference in any of you, or me, or anybody else in the county, than this lady sitting right
        here, who is the victim in that robbery. No differences, except fate cast her in that place at
        that time when Gary Haney pulled the gun and stuck it in her face.
In response, defense counsel stated, “we would object to the Attorney General placing the Jurors in
the position of the victim. That’s improper.” The court then instructed the jury, “[y]ou all will not
look at it in that fashion.”

        “Because argument of counsel is a valuable privilege that should not be unduly restricted,
our courts give wide latitude to counsel in arguing their position in a case to the jury.” State v.
Sutton, 562 S.W.2d 820, 823 (Tenn. 1978). However, “[c]losing argument must be temperate, must
be predicated on evidence introduced during the trial of a case, and must be pertinent to the issues
being tried.” State v. Keen, 926 S.W.2d 727, 736 (Tenn. 1996). “When a prosecutor’s argument
goes beyond the latitude afforded, the test for determining if reversal is required is whether the
impropriety ‘affected the verdict to the prejudice of the defendant.’” State v. Richardson, 995
S.W.2d 119, 126 (Tenn. Crim. App. 1998) (quoting Harrington v. State, 215 Tenn. 338, 340, 385
S.W.2d 758, 759 (1965)). The Tennessee Supreme Court has identified five factors that should be
analyzed to determine whether the defendant was prejudiced by improper argument:
        1) the conduct complained of, viewed in light of the facts and circumstances of the case; 2)
        the curative measures undertaken by the court and the prosecution; 3) the intent of the
        prosecutor in making the improper statement; 4) the cumulative effect of the improper


                                                 -10-
        conduct and any other errors in the record; and 5) the relative strength or weakness of the
        case.
State v. Cauthern, 967 S.W.2d 726, 737 (Tenn. 1998).

         We conclude that even if the prosecutor’s comment could be considered improper, Defendant
was not prejudiced by it. The trial court immediately gave a curative instruction in which it
instructed the jurors not to put themselves in the place of the victim. In addition, the cumulative
effect of any error in the comment and any other errors in the record does not require a new trial.
Further, the case against Defendant was strong. Thus, we conclude that the trial court did not abuse
its discretion when it failed to grant Defendant’s request for a mistrial. Defendant is not entitled to
relief on this issue.

                                  X. RECORDED TESTIMONY

        Defendant contends that the trial court committed reversible error when it refused to allow
the jury to rehear the recorded testimony of Ms. Haney. We agree that the trial court erred, but we
conclude that the error was harmless.

       The record indicates that during deliberations, the jury requested to hear the testimony of Ms.
Haney again. In response, the trial court stated that it “kn[e]w of no provision in the law” that would
permit the jury to rehear the testimony. The court then instructed the jury to return to its
deliberations.

         In State v. Jenkins, 845 S.W.2d 787 (Tenn. Crim. App. 1992), this Court adopted the
following standard to guide a trial court in determining whether to permit a jury to rehear testimony
or review evidence presented during trial:
         (a) If the jury, after retiring for deliberation, requests a review of certain testimony or other
         evidence, they shall be conducted to the courtroom. Whenever the jury’s request is
         reasonable, the court, after notice to the prosecutor and counsel for the defense, shall have
         the requested parts of the testimony read to the jury and shall permit the jury to reexamine
         the requested materials admitted into evidence.
         (b) The court need not submit evidence to the jury for review beyond that specifically
         requested by the jury, but in its discretion the court may also have the jury review other
         evidence relating to the same factual issue so as not to give undue prominence to the
         evidence requested.
Id. at 793. This Court also stated that “[u]nder this standard the trial court would have the discretion
to take such action as necessary, including denying the jury's request, to insure that the jury’s
determination of a factual issue would not be distorted by undue emphasis on particular evidence.”
Id.

        The trial court erred when it refused to let the jury rehear Ms. Haney’s testimony. Under the
above standard, the trial court shall permit the jury to rehear requested testimony if the request is
reasonable. There was nothing unreasonable about the jury’s request. Nevertheless, we conclude
that this error was harmless because Defendant has not shown that he was prejudiced by it.

                                                  -11-
        Defendant argues that he was prejudiced by the trial court’s error because Ms. Haney’s
testimony was critical to his alibi defense in that Ms. Haney testified that Defendant was at the lake
for the entire period from 2:00 or 2:30 p.m. until 5:00 p.m. on July 20, 1997. This assertion is
inaccurate. The record actually indicates that Ms. Haney testified that she was with Defendant at
her home until he left at 2:00 or 2:30 p.m. Ms. Haney also testified that she did not see Defendant
again until she went to the lake at approximately 4:00 p.m. Thus, Ms. Haney was not able to account
for Defendant’s whereabouts for the entire period from 2:00 to 5:00 p.m. Instead, Ms. Haney was
unable to account for Defendant’s whereabouts during the approximate time that the offense was
committed. Had the jury actually listened to Ms. Haney’s testimony again, the fact that she could
not provide a complete alibi for Defendant would have been even more apparent. Under these
circumstances, we conclude that the error was harmless because it does not affirmatively appear to
have affected the result of the trial on the merits. See Tenn. R. Crim. P. 52(a). Defendant is not
entitled to relief on this issue.

                    XI. CRIMINAL RESPONSIBILITY INSTRUCTION

       Defendant contends that the trial court committed reversible error when it instructed the jury
about all aspects of criminal responsibility under Tennessee Code Annotated section 39-11-402
when only one subsection of that statute was implicated by the facts presented at trial. We disagree.

        Although Defendant makes the conclusory statement that his “conviction must be reversed
because of the excessive and irrelevant jury charge,” he has failed to make any effort to show how
he was prejudiced by the trial court’s decision to give a complete charge. Moreover, Defendant has
failed to cite any authority for his proposition that a thorough and complete jury charge may be
grounds for reversal. Further, the instruction on criminal responsibility had nothing whatsoever to
do with Defendant. The instruction only went to the propriety of convicting Allen for an offense
based on his conduct of silently standing by the door while Defendant robbed Shoun. Thus, the only
person who could have possibly been prejudiced by the instruction was Allen. In short, Defendant
has failed to establish either that the trial court erred or that he was prejudiced by the instruction.
Defendant is not entitled to relief on this issue.

                                 XII. LENGTH OF SENTENCE

      Defendant contends that the trial court erred when it determined the length of his sentence.
We disagree.

        “When reviewing sentencing issues . . . including the granting or denial of probation and the
length of sentence, the appellate court shall conduct a de novo review on the record of such issues.
Such review shall be conducted with a presumption that the determinations made by the court from
which the appeal is taken are correct.” Tenn. Code Ann. § 40-35-401(d) (1997). “However, the
presumption of correctness which accompanies the trial court’s action is conditioned upon the
affirmative showing in the record that the trial court considered the sentencing principles and all
relevant facts and circumstances.” State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991). In
conducting our review, we must consider all the evidence, the presentence report, the sentencing

                                                 -12-
principles, the enhancing and mitigating factors, arguments of counsel, the defendant’s statements,
the nature and character of the offense, and the defendant’s potential for rehabilitation. Tenn. Code
Ann. §§ 40-35-103(5), -210(b) (1997 & Supp. 1999); Ashby, 823 S.W.2d at 169. “The defendant
has the burden of demonstrating that the sentence is improper.” Id. Because the record in this case
indicates that the trial court properly considered the sentencing principles and all relevant facts and
circumstances, our review is de novo with a presumption of correctness.

        Defendant was convicted of aggravated robbery, which is a Class B felony. See Tenn. Code
Ann. § 39-13-402(b) (1997). The sentence for a Range II offender convicted of a Class B felony is
between twelve and twenty years. Tenn. Code Ann. § 40-35-112(b)(2) (1997). The presumptive
sentence for a Class B felony is the minimum sentence in the range if there are no enhancement or
mitigating factors. Tenn. Code Ann.§ 40-35-210(c) (1997). If there are enhancement, but no
mitigating factors, the court may set the sentence above the minimum, but still within the range.
Tenn. Code Ann.§ 40-35-210(d) (1997).

        The record indicates that in determining the length of Defendant’s sentence, the trial court
found that the following enhancement factors applied: (1) Defendant has a previous history of
criminal convictions or criminal behavior in addition to those necessary to establish the appropriate
range; (8) Defendant has a previous history of unwillingness to comply with the conditions of a
sentence involving release into the community; and (13)(C) the felony in this case was committed
while on probation for a prior felony conviction. See Tenn. Code Ann. § 40-35-114(1), (8), (13)(C)
(1997). The trial court also found that none of the enumerated mitigating factors of Tennessee Code
Annotated section 40-35-113 were applicable.

         Defendant does not challenge the application of enhancement factor (1), and we conclude
that it was properly applied. The presentence report indicates that Defendant’s prior criminal record
consists of one robbery conviction, one aggravated burglary conviction, one automobile burglary
conviction, one evading arrest conviction, six theft convictions, and nine public intoxication
convictions.

        Defendant does challenge the application of enhancement factor (8). Specifically, Defendant
contends that this factor was not applicable because it was based on the fact that he committed the
instant offense while on probation. Defendant is correct that factor (8) cannot be applied simply
because a defendant committed the offense for which he or she is being sentenced while on
probation. See State v. Hayes, 899 S.W.2d 175, 186 (Tenn. Crim. App. 1995). However,
Defendant’s argument is inaccurate. The record indicates that the trial court did not apply factor (8)
because Defendant committed the instant offense while on probation, but rather, the trial court
applied this factor because Defendant had violated his probation on previous occasions. Indeed, the
presentence report indicates that Defendant had previous probation violations on January 26, 1996;
February 27, 1995; and December 1, 1992. Thus, the trial court properly applied factor (8).

        Defendant also challenges the application of enhancement factor (13)(C). We conclude that
the factor was properly applied. It is undisputed that Defendant committed the aggravated robbery


                                                 -13-
in this case while he was on probation for a previous felony theft conviction. Thus, enhancement
factor (13)(C) was applicable.

         Defendant also contends that factor (13)(C) was not applicable because the trial court applied
this factor for the same reason that it applied factor (8)—the fact that Defendant committed the
instant offense while on probation. As previously stated, this argument is inaccurate. The trial court
based the application of factor (8) on Defendant’s previous probation violations and based the
application of factor (13)(C) on Defendant’s commission of the instant offense while on probation
for a prior felony conviction. The application of these two factors was clearly based on different and
discrete misconduct.

        Defendant does not contend that the trial court erred when it failed to apply any mitigating
factors. We conclude in our de novo review that no mitigating factors are applicable in this case.

        Finally, Defendant contends that the trial court erroneously gave too much weight to the
enhancement factors. However, it is well-established that the weight to be given to each
enhancement and mitigating factor is left to the trial court’s discretion so long as it complies with
the purposes and principles of the 1989 Sentencing Act and its findings are adequately supported by
the record. State v. Zonge, 973 S.W.2d 250, 259 (Tenn. Crim. App. 1997); State v. Baxter, 938
S.W.2d 697, 705 (Tenn. Crim. App. 1996). The trial court did not abuse its discretion when it
determined the weight of the factors in this case.

       In our de novo review, we conclude that three enhancement factors and no mitigating factors
are applicable to Defendant’s sentence. Under these circumstances, we conclude that a sentence of
twenty years is entirely appropriate in this case. Defendant is not entitled to relief on this issue.


                             XIII. CONSECUTIVE SENTENCING

       Defendant contends that the trial court erred when it ordered the sentence in this case to be
served consecutively to a sentence that had previously been imposed in another case. We disagree.

        Consecutive sentencing is governed by Tennessee Code Annotated section 40-35-115. The
trial court has the discretion to order consecutive sentencing if it finds that one or more of the
required statutory criteria exist. State v. Black, 924 S.W.2d 912, 917 (Tenn. Crim. App.1995). In
addition, consecutive sentencing may be imposed even though the sentences are for convictions
arising out of separate proceedings. State v. Moore, 942 S.W.2d 570, 572 (Tenn. Crim. App.1996).

        The record indicates that the trial court based its order of consecutive sentencing on the
following factors from section 40-35-115: (1) Defendant is a professional criminal who has
knowingly devoted his life to criminal acts as a major source of his livelihood; (2) Defendant is an
offender whose criminal record is extensive; (4) Defendant is a dangerous offender whose behavior
indicates little or no regard for human life, and no hesitation about committing a crime in which the


                                                 -14-
risk to human life is high; and (6) Defendant’s sentence in this case is for an offense that he
committed while on probation. See Tenn. Code Ann. § 40-35-115(b)(1), (2), (4), (6) (1997).

        Defendant argues that the trial court erred when it found that he was a professional criminal
and that he was a dangerous offender. However, we need not address the propriety of these
determinations because the record clearly supports the trial court’s imposition of consecutive
sentencing based on the other determinations. First, Defendant is clearly an offender whose criminal
record is extensive. Indeed, Defendant’s prior criminal record consists of one robbery conviction,
one aggravated burglary conviction, one automobile burglary conviction, one evading arrest
conviction, six theft convictions, and nine public intoxication convictions. This Court has previously
stated that “[e]xtensive criminal history alone will support consecutive sentencing.” State v. Adams,
973 S.W.2d 224, 231 (Tenn. Crim. App. 1997). Second, there is no dispute that Defendant
committed the aggravated robbery in this case while he was on probation.

         Defendant also contends that the trial court erred when it imposed consecutive sentencing
because the court failed to make the required determinations that consecutive sentencing is required
to protect the public from future criminal conduct by Defendant and that consecutive sentencing is
reasonably related to the severity of the offense. However, the Tennessee Supreme Court has held
that a trial court is only required to make these determinations when consecutive sentencing is based
on a finding that a defendant is a dangerous offender. State v. Lane, 3 S.W.3d 456, 461 (Tenn.
1999). Because consecutive sentencing in this case is appropriate based on a finding that Defendant
is an offender whose criminal record is extensive and that Defendant committed the aggravated
robbery in this case while he was on probation, there is no requirement that consecutive sentencing
is required to protect the public from future criminal conduct by Defendant and that consecutive
sentencing is reasonably related to the severity of the offense. Defendant is not entitled to relief on
this issue.

       Accordingly, the judgment of the trial court is AFFIRMED.




                                                 -15-